Title: From Thomas Jefferson to George Jefferson, 3 October 1801
From: Jefferson, Thomas
To: Jefferson, George


Dear Sir,
Washington Oct. 3. 1801.
In my letter by mr Garrett I informed you of my draug[hts in] favr. of Yancey, Garrett, & Clarke. after that I drew on you in favor of John Sneed for 50. D. and of Anthony Robinson for 15. D.—I have not yet had an opportunity of applying to mr Davidson agent of Heth for coal, [but] if practicable, shall prefer getting my coal here from him, rather than from Richmond.—the arbitrators between mr Ross & myself have settled my balance to him at 12. Hhds. tobo & interest, to be of the upper inspections of Jas. or Appomattox rivers. I presume this will be cheapest. I have not yet had time to [look into] the […] in order to direct paiment if there be no objection; but in the [mean] time I will ask the favor of you to inform me the present price of Petersburg tobo. & your opinion whether it will be cheaper […] the new crop begins to come in & when that will be, so that as [soon] as I can go through the papers I may be able to take […] measures at once for having [the tobo.] […] paid. accept assurances of my constant esteem.
Th: Jefferson
